DETAILED ACTION
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in reply to applicant communication filed on May 20, 2021. Claims 1, 3-11, 14 and 15 are pending. Claims 1, 3, 5, 6 and 14 have been amended. Claims 2, and 12 have been cancelled. Claims 1, and 14 are independent form are presented for examination.

IDS
2	Applicant’s IDS filed on 05/20/2021 has been fully considered.

Response to Argument
3	Applicant’s arguments filed on May 20, 2021 have been fully considered but they are moot based on new grounds of rejection.

Claim Rejections - 35 USC § 103
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5	Claim 1, 3-11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Doets et al. (Doets, hereinafter) (U.S. Patent Application Publication No. 2012/0185906 A1) in view of Seckin et al. (Seckin, hereinafter) (U.S. Patent Application Publication No. 2008/0098.446 A1) further in view of Pantos et al. (Pantos, hereinafter) (U.S. Patent Application Publication No. 2011/0138020 A1).
Regarding claim 1, Doets teaches a system for managing a concurrent streaming of media streams, the media streams comprising at least a first media stream and a second media stream ([0062] & [0099]-[0100]; same content/video streaming to fisrt DPE1 102 and second DPE2 202, Fig. 7), the concurrent streaming of the media streams being enabled by a resource having a resource limitation ([0100]; When the process has arrived at the stage, wherein PCRF 404 has to decide about the allocation of resources, PCRF 404 determines that not enough bandwidth is available to also honor the request from the DPE2 202, Fig. 7), the system comprising: 
an input interface module, when operable within a computing device, causes the computing device to obtain limitation data indicative of the resource limitation being exceeded by the concurrent streaming of ([0100]; When the process has arrived at the stage, wherein PCRF 404 has to decide about the allocation of resources, PCRF 404 determines that not enough bandwidth is available to also honor the request from the DPE2 202, Fig. 7), at least: 
i) the first media stream streaming to a first streaming client ([0096]-[0100]; a first video being streamed for first DPE1 102, Fig. 6-7), and 
ii) the second media stream streaming to a second streaming client ([0096]-[0100]; a second video being streamed for second DPE2 202, Fig. 6-7), and
an output interface module, when operable within a computing device, causes the computing device to output the selection data for effecting the substituting of the second media stream by the first media stream in the streaming to the second streaming client ([0097]-[0100]; The Core IMS 502 modifies the session of the first data processing system 102 by means of sending messages to the MF 508, to the first data processing system 102, and to the PCRF 404. As a result the PCRF 404 and the PCEF 408 do indeed modify the resources).
Doets further discloses switching the streaming content based on the existing network metrics such as available bandwidth ([0097]-[0100]).

However, Seckin in analogous art, discloses a selection subsystem module having a processor configured to ([0114]; server 100, Fig. 2 & 3), based on the limitation data ([0114] & [0108]; the server 100 continues to receive and evaluate metric data at a block 308. If the evaluation of the metric data recommends a change), generate selection data representing a selection of the first media stream for substituting the second media stream in the streaming to the second streaming client by the first media stream ([0113]-[0115], [Abstract] & [0108]-[0110]; then the server 100 determines at a block 312 whether a suitable stream is available in the same multicast group or otherwise determines whether switching within the group is possible. If switching within the group is possible, then the client device(s) are switched to the new stream at a block 314, Fig. 2 & 3), wherein as a result of the substitution, the second streaming client streams the same media stream as the first media client instead of the second media stream ([0113]-[0115], [Abstract] & [0108]-[0110]; If switching within the group is possible, then the client device(s) are switched to the new stream at a block 314, Fig. 2 & 3).
Seckin further discloses that the client device(s) output the switched stream content which is selected by the server according to the QoE, DBA, QoS  and other metric data ([Abstract], [0108] & [0115]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Seckin to the system of Doets in order to optimize the system’s delivery performance during network resource constraints.
But Doets in view of Seckin doesn’t explicitly discloses the first media stream and the second media stream representing different recordings of an event; and wherein the selection subsystem module is configured for generating the selection data further based on a selection criterion, the selection criterion being indicative of the substituting of the second media stream by the first media stream in the streaming to the second streaming client being preferred over another substitution in the concurrent streaming of the media streams, wherein the selection criterion is at least one of: a resource criterion giving preference to a substitution which reduces a resource allocation of the resource further than another substitution, a stream criterion giving preference to a substitution of a media stream being streamed to a smaller number of streaming clients than another media stream, and a similarity criterion giving preference to a substitution of 
However, Pantos in analogous art, discloses the first media stream and the second media stream representing different recordings of an event ([0036], [0103]-[0104] & [0126]; all variant streams should, in one embodiment, contain the same audio encoding…and the playlist file includes listings of variant streams of media files to provide the same content at different bit rates, Fig. 1 and 9D); and 
wherein the selection subsystem module is configured for generating the selection data further based on a selection criterion ([0107]; a client device can select a target bit rate from the alternatives provided in the variant playlist indicating the encoding levels and retrieve the corresponding playlist file), the selection criterion being indicative of the substituting of the second media stream by the first media stream in the streaming to the second streaming client being preferred over another substitution in the concurrent streaming of the media streams ([0107]-[0108] & [0127]; the variant streams may be represented by multiple distinct playlist files separately provided to the client that each provide the same content at different bit rates, and a variant playlist can provide a URI for each of the distinct playlist files. This allows the client device to select the bit rate based on client conditions…The client device may select the bit rate to be used in operation 385 based upon current network connection speeds), wherein the selection criterion is at least one of: 
a resource criterion giving preference to a substitution which reduces a resource allocation of the resource further than another substitution ([0107]-[0108] & [0127]; the variant streams may be represented by multiple distinct playlist files separately provided to the client that each provide the same content at different bit rates, and a variant playlist can provide a URI for each of the distinct playlist files. This allows the client device to select the bit rate based on client conditions…The client device may select the bit rate to be used in operation 385 based upon current network connection speeds and If the playback consumes too much bandwidth, the client device can select a lower bit rate and access the media files indicated by the lower bit rate media playlist file), 
a stream criterion giving preference to a substitution of a media stream being streamed to a smaller number of streaming clients than another media stream, and 
a similarity criterion giving preference to a substitution of a media stream by another media stream being similar in quality, time alignment, and/or geographical recording location.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Pantos to the system of Doets in order to optimize the system’s delivery performance during network resource constraints.

Regarding claim 3, Doets further teaches the system according to claim 1, wherein the selection subsystem module is further configured for: 
assigning each of the media streams a quality score based on the selection criterion, thereby obtaining a plurality of assigned quality scores, and generating the selection data based on the assigned quality scores to enable the substituting of the second media stream by the first media stream in the streaming to the second streaming client to be selected over another substitution based on a comparison of the plurality of assigned quality scores ([0097]-[0100] & [0059]-[0060]; The Core IMS 502 modifies the session of the first data processing system 102 by means of sending messages to the MF 508, to the first data processing system 102, and to the PCRF 404. As a result the PCRF 404 and the PCEF 408 do indeed modify the resources).

Regarding claim 4, Doets further teaches the system according to claim 3, wherein the media streams comprise concurrent portions representing concurrent time periods of the event, and wherein the selection subsystem module is further configured for assigning the quality score to each of the media streams on a per-portion-basis ([0096]-[0100]; the second person in the same household requests streaming a second video, while the first person is watching the first video being streamed in the session, which has been set up according to the message flow discussed with reference to the first signaling diagram 600. However, there is now not enough bandwidth for this second video available. For example, streaming the first video takes up 6 Mbps of bandwidth, and streaming the second video also takes up 6 Mbps, whereas the total bandwidth available is limited to 10 Mbps).

Regarding claim 5, Doets further teaches the system according to claim 1, wherein the quality score is assigned based on a number of selection criteria ([0121]; Examples of different types of policy criterions are the following. The criterion is time-based: resources are allocated based on the time of the day. The time of the day determines if, and how many, layers can be removed. The criterion is popularity-based: gating is controlled by the popularity of the content information (e.g., the current number of subscribers). The criterion is content-based: the content information being distributed determines the policy regarding removal of layers. The metadata accompanying the content information determines the eventual removal of layers).


a client criterion giving preference to a substitution which affects a selected streaming client or a selected group of streaming clients less than another substitution ([0097]-[0100] & [0059]-[0060]; The Core IMS 502 modifies the session of the first data processing system 102 by means of sending messages to the MF 508, to the first data processing system 102, and to the PCRF 404. As a result the PCRF 404 and the PCEF 408 do indeed modify the resources)
a source criterion giving preference to a substitution which affects the streaming of a media stream from a streaming source less than another substitution ([0121]).

Regarding claim 7, Doets further teaches the system according to claim 1, wherein the resource limitation is at least one of: 
a bandwidth limitation in the concurrent streaming of the media streams across a network segment ([0096]-[0097]; bandwidth limitation), 
a readout limitation in the readout of the media streams from a computer readable medium, and 
a processing limitation in the processing of the media streams.

Regarding claim 8, Doets further teaches the system according to claim 1, wherein the second streaming client is provided with a manifest, the manifest comprising address information for enabling the second streaming client to access the media streams, and wherein: 
the selection data is generated to enable the second streaming client to select the first media stream from the manifest ([0012]; The pre-determined policy includes a set of rules, prepared in advance. The rules are applied to the further attributes determined in order to generate a result, based on which the number of the one or more enhancement layers is selected); 
the output interface module is configured for providing the selection data to the second streaming client ([0012]; the selection is displayed).

Regarding claim 9, Doets further teaches the system according to claim 1, wherein the output interface is configured for formatting the selection data as a metadata stream ([0092]-[0093]; The DPE1 102 selects the proper format and sends in steps 622 and 624 a media answer via the Core IMS 502 to the MF 508).

Regarding claim 10, Doets further teaches the system according to claim 1, wherein the media streams comprise concurrent portions representing concurrent time periods of the event, wherein the selection subsystem module is configured for generating a manifest for the second streaming client, the manifest comprising a playlist identifying different portions of the media streams for being consecutively accessed, at least one of the different portions having been selected based on the selection data ([0096]-[0100]).

Regarding claim 11, Doets further teaches the system according to claim 1, configured as a streaming proxy between at least the second streaming client and at least a streaming source providing the first media stream, the system being configured for streaming the first media stream to the second streaming client in accordance with the selection data ([0007]; proxy server performing admission control of the requested video based on the signaled scalability information, and decides whether the content can be streamed without changes or in an adapted version).

As for independent claim 14, the limitations of claim 14 are similar to the limitations of claim 1 above. Therefore, the limitations of claim 14 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

As for independent claim 15, the limitations of claim 15 are similar to the limitations of claim 14 above. Therefore, the limitations of claim 15 are rejected in the analysis of claim 14 above, and the claim is rejected on that basis.

Conclusion
6	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
7	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 5712724036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M. H./
Melaku Habtemariam
Examiner, Art Unit 2447
6/1/21


/SURAJ M JOSHI/Primary Examiner, Art Unit 2447